COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
 RUBEN MONTELONGO,                                 §
                                                                    No. 08-08-00324-CV
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                 County Court at Law No. 6
 GEORGE CISNEROS,                                  §
                                                                 of El Paso County, Texas
                    Appellee.                      §
                                                                      (TC# 2006-3279)
                                                   §

                                   MEMORANDUM OPINION

        Pending before the Court is a joint motion to dismiss the appeal pursuant to the parties’

agreement. See TEX . R. APP . P. 42.1(a)(2). Originally, this Court stayed the proceedings after

Appellant, Ruben Montelongo, filed for bankruptcy in the United States Bankruptcy Court. See TEX .

R. APP . P. 8.2. However, that stay was later lifted, with the Bankruptcy Court’s approval, to allow

the appeal to continue. The parties now assert, in their joint motion, that they have settled the claims

that formed the basis of the appeal and that their settlement has been approved by the Bankruptcy

Court. We therefore grant the motion and dismiss the appeal. Because the motion does not show

an agreement as to costs, we assess costs of this appeal against Appellant. See TEX . R. APP . P.

42.1(d).


September 22, 2010                              GUADALUPE RIVERA, Justice

Before Chew, C.J., McClure, and Rivera, JJ.